Citation Nr: 0031502	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  96-43 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits, in the calculated 
amount of $6,902.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision by the Committee 
on Waivers and Compromises (Committee) at the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In April 1998 the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran was overpaid disability pension benefits in 
the calculated amount of $6,902 during the period June 1, 
1992 to August 31, 1995.  

3.  The assessed overpayment of disability pension benefits 
to the veteran did not result from fraud, misrepresentation 
or bad faith.

4.  In view of the veteran's current income and expenses, 
recovery of the assessed overpayment, in the calculated 
amount of $6,902, would subject the veteran to undue 
financial hardship.  


CONCLUSION OF LAW

The recovery of the overpayment of disability pension 
benefits, in the calculated amount of $6,902, would be 
against the principles of equity and good conscience and, 
therefore, recovery is waived.  38 U.S.C.A. §§ 5107, 5302 
(West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In his September 1980 application for VA benefits the veteran 
reported that he was born in October 1922 and that he had 
completed 5 years of formal education.  He stated that he 
last worked in July 1980 because of disabilities including 
prostate cancer, bladder calculus, diabetes, and a heart 
disorder.  He reported earnings from his employment steam 
cleaning trucks for 1980 of $3,584 and denied other income, 
assets, or debts.  

In a December 1980 rating decision, the RO granted 
entitlement to nonservice-connected disability pension 
benefits.

In a December 1980 statement of income and net worth the 
veteran reported he and his spouse did not earn and did not 
expect to earn any income from July 31, 1980, to July 30, 
1981, and reported no assets or debts.  

In February 1981 the veteran was notified of the monthly 
payments schedule for his disability pension based upon no 
countable annual family income.

The veteran reported his family received no annual income on 
improved pension eligibility verification reports (EVR) dated 
in February 1986, March 1987, February 1988, February 1989, 
and February 1990.

In January 1991, the veteran was notified that the monthly 
payments schedule for his disability pension based upon no 
countable annual family income had been amended.  The veteran 
was informed that his pension benefits were directly related 
to his family income and that failure to promptly notify VA 
of income changes may result in the creation of an 
overpayment.  

In a March 1991 EVR the veteran reported his spouse and 
daughter had earned or were expected to earn income from 
employment for the period from February 1, 1990, to January 
31, 1991.  The veteran also reported he had incurred 
unreimbursed medical expenses during this period.  

In April 1991 the veteran notified VA that he had begun 
receiving Department of Health and Human Services, Social 
Security Administration (SSA) benefits payments.  In a May 
1992 EVR the veteran reported he and his spouse received SSA 
benefits but no other income.  He reported assets of cash in 
the bank of $800 and unreimbursed medical expenses $1,054.13.  

In June 1993 and July 1994 the veteran submitted EVR's which 
indicated he and his spouse received SSA benefits but had no 
other income.  He also reported he had incurred unreimbursed 
medical expenses during this period.  

In May 1995 the RO notified the veteran that information had 
been received which indicated he had received income of $474 
and that his spouse had received income of $2,607.  A VA 
income verification match report indicates the veteran 
received unearned income in 1992 of $474 from a life 
insurance company and that his spouse received earned income 
in 1992 of $2,607 from her employer.

In August 1995 the veteran notified the RO that his spouse 
was employed and that she began earning $60 per week in 
January 1995.  

Based on this information, action was taken by the RO in 
September 1995, to retroactively reduce the veteran's pension 
award effective June 1, 1992, and to terminate the award 
effective February 1, 1995.  This action resulted in an 
overpayment in the calculated amount of $6,902.   

In a September 1995 financial status report the veteran 
requested entitlement to waiver of the assessed overpayment.  
He stated that he was not able to repay the debt.  He also 
noted that his spouse had been employed as a maid since 1991 
but did not indicate that she received a monthly salary.  The 
veteran reported combined monthly net income of $761 from SSA 
($684) and VA pension benefits ($77) and total monthly 
expenses of $893.  His average monthly expenses of $893 
included $157 for rent or mortgage payment, $250 for food, 
$170 for utilities, $65 for phone and cable, $150 for medical 
expenses, $60 for insurance, and $41 for monthly installment 
debt payments.  The veteran reported assets of automobiles of 
an estimated resale value of $3,500 and an estimated resale 
value of real estate of $30,000.  Corrections in pencil, 
presumably made by the RO, indicates combined monthly net 
income of $1,029, including receipt of other monthly income 
of $39.50 and monthly gross salary for the veteran's spouse 
of $260.  

In his notice of disagreement and substantive appeal the 
veteran stated that repayment would cause financial hardship 
for himself and his spouse.  

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance is required 
in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

VA pays pension benefits to veterans with qualified service 
during a period of war who are permanently and totally 
disabled, based upon a maximum rate established by VA law and 
reduced by the amount of countable annual income. 38 U.S.C.A. 
§ 1521 (West 1991); 38 C.F.R. § 3.23 (2000).

Income will be counted for the calendar year in which it is 
received and total income for the full calendar year will be 
considered except as otherwise provided.  38 C.F.R. 
§ 3.252(c) (2000). 

In determining income for purposes of entitlement to pension, 
payments of any kind or from any source will be counted as 
income in the year in which received unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. § 3.271 
(2000).  Amounts paid for unreimbursed medical expenses to 
the extent that such amounts exceed 5 percent of the maximum 
annual rate of pension payable are excludable from annual 
income.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.272 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that persons dealing with the government are 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  See Morris v Derwinski, 
1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. 
Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 
(1947)).  

VA law also provides that recovery of overpayments of any 
benefits shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 1.963(a) (2000).  The standard "Equity and Good 
Conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  See 38 C.F.R. § 1.965(a) 
(2000).

The Committee has determined that the indebtedness did not 
result from fraud, misrepresentation or bad faith on the 
veteran's part, any of which would constitute a legal bar to 
granting the requested waiver.  See 38 U.S.C.A. § 5302 (West 
1991).  The Board concurs, however, before recovery of the 
indebtedness can be waived, it must also be shown that it 
would be against the principles of equity and good conscience 
to require the appellant to repay the debt to the government.  
38 C.F.R. §§ 1.963, 1.965.

In this case, although in May and November 1998 the RO 
requested the veteran complete a current financial status 
report, no subsequent financial information was received.  
However, the veteran's representative argued that the RO's 
November 1998 request for information may have been too 
complex for a person of limited education to comprehend.  

The Board notes that the veteran is over 77 years old, 
completed only 5 years of formal education, and has not been 
employed since 1980.  The record also reflects that as of 
September 1995 his spouse was employed as a maid earning 
approximately $260 per month.  In addition, the average 
monthly expenses reported in September 1995 are reasonable 
for a family of 2 adults.  Therefore, based upon a review of 
the evidence of record, the Board finds that it is unlikely 
that the veteran's monthly net income (as adjusted by the RO) 
or average monthly expenses have increased or decreased 
significantly since September 1995.  The Board finds the 
financial information of record is sufficient for an adequate 
determination of the matter on appeal.

Based on the evidence of record, the Board finds recovery of 
the assessed overpayment of disability pension benefits, in 
the calculated amount of $6,902, would be against the 
principles of equity and good conscience.  Although the 
veteran was solely at fault in the creation of the 
overpayment for failure to properly notify the RO of all of 
his family income, the Board finds his fault is outweighed by 
the financial hardship that would result from repayment.  
While the adjusted September 1995 financial status report 
indicates a monthly balance of income over expenses of $136, 
the Board finds the veteran may have underreported his 
expenses by failing to report items such as automotive 
expenses.  Therefore, considering the veteran's age and 
permanent and total disabilities, the Board must conclude 
that recovery of the overpayment would cause undue financial 
hardship.  Accordingly, we conclude that the evidence 
warrants a waiver of recovery of the overpayment at issue.  
38 U.S.C.A. §§ 5107, 5302(a), 38 C.F.R. §§ 1.963(a), 
1.965(a).


ORDER

Waiver of recovery of the overpayment of disability pension 
benefits, in the calculated amount of $6,902, is granted.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 7 -


